DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the method of applying a topical medication, claims 50-64 in the reply filed on 1/14/22 is acknowledged.  Accordingly, claims 65-69 are hereby withdrawn.

Information Disclosure Statement
Applicant’s information disclosure statement of 5/8/19 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “710” and “720” in the drawings is not presented in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The recitation of  “wherein a fixed volume is from 25 µL to 4mL” as recited in claims 52 and 60 lack proper antecedent basis in the specification..

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 58 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0153861 (“Royer”).
As regards claim 58, Royer discloses a wound treatment bandage (10) and inherently teaches a method of applying a topical medication, comprising: providing an occlusive device (band aid, see Figs. 1-4), comprised of a protective material such as plastic, fabric  or other material to shield the skin from germs, moisture or other substances that would interfere with wound healing, see para. [0026], lines 8-12, thereby being occlusive) comprising a barrier layer (band aid 10), wherein the barrier layer comprises a central aperture (opening 100) and a first surface (the lower/bottom surface 60), wherein the central aperture extends through the first surface (see para. [0027], which discloses that an opening is formed in the upper surface and that the opening extends completely through the band aid from such upper surface to the bottom surface); applying an amount of topical medication to an area of skin of an individual in need of treatment (see para. [0028], lines 1-4); and affixing the occlusive device to the area of skin surface with the first surface in contact with the skin area (para. [0026], lines 13-15).  Applicant must note that since the claim does not specify the specific order of the steps of the method, the Office contends that the bandage of Royer anticipates Applicant’s claimed method.
As regards claim 59, Royer discloses the method of claim 58, wherein the topical medication is applied using an applicator configured to deliver a fixed volume of the topical medication (see para. [0027], lines 8-15 which discloses cup 120 which has a bottom opening 130 and a top opening 140 into which medicine can be poured to be held temporarily in the cup to seep down through a narrowed throat 150 in the cup to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 50-52, 56-58 and 60 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication No. 2018/0015050 (“Olivero”) in view of U.S. Patent Application Publication No. 2003/0153861 (“Boyer”) and U.S. Patent Application Publication No. 2014/0296826 (“Finke et al.”).
As regards claim 50, Olivero discloses an anesthetic bandage that substantially anticipates Applicant’s presently claimed invention and inherently teaches a method of applying a topical medication.  More specifically, Olivero discloses a method of applying a topical medication (an anesthetic provided in pad 12, see the abstract and para. [0018], lines 1-6), comprising: providing a device (constituted by a bandage) comprising a barrier layer (constituted by flexible layer 10), wherein the barrier layer comprises an aperture and a first surface (the first surface being defined as the side containing adhesive 11 and pad 12, and an aperture formed in layer 10 and pad 12 when an injection is made through layers 10 and 12 into the underlying skin, see para. [0018], lines 15-17), wherein the aperture extends through the first surface (see para. [0018], lines 15-17); applying an amount of topical medication to the first surface (the pad on the first surfaces contains an anesthetic); and affixing the device to a skin area of an individual in need of treatment with the first surface in contact with the skin area (see, 
As to the occlusive property, Royer, in its analogous disclosure of a method of applying a topical medication, teaches providing an occlusive device (band aid, see Figs. 1-4, comprised of a protective material such as plastic, fabric or other material to shield the skin from germs, moisture or other substances that would interfere with wound healing, see para. [0026], lines 8-12, thereby being occlusive) comprising a barrier layer (10), wherein the barrier layer comprises a central aperture (opening 100) and a first surface (the lower/bottom surface 60), wherein the central aperture extends through the first surface (see para. [0027], which discloses that an opening is formed in the upper surface and that the opening extends completely through the band aid from such upper surface to the bottom surface); applying an amount of topical medication to area of skin of an individual in need of treatment (see para. [0028], lines 1-4); and affixing the occlusive device to a skin area of an individual in need of treatment with the first surface in contact with the skin area (para. [0026], lines 13-15).  
In view of Royer, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have modified Olivero such that that flexible layer (10) is constructed from occlusive material in order to shield the skin from germs, moisture or other substances when the anesthetic is being applied to the skin.
With respect to the location of the aperture, absent a critical teaching and/or a showing of unexpected derived from providing the aperture in the center of the device, the Office contends that the location is an obvious design choice which does not 
As regards claim 51, modified Olivero discloses the method of claim 50, wherein the topical medication is applied using an applicator configured to deliver a fixed volume of the topical medication (Applicants should note that pad 12 is the applicator used to apply a fixed volume of the topical anesthetic to the skin).
As regards claim 52, modified Olivero discloses the method of claim 51, except wherein the fixed volume is from 25 uL to 4 mL.  However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller
As regards claim 56, modified Olivero discloses the method of claim 50, further comprising the step of administering a pharmaceutical formulation through the central aperture by injection (a vaccine is administered by injection through the central opening formed through the device to the skin, see paras. [0003] and [0004]).
As regards claim 57, modified Olivero discloses the method of claim 56, wherein the pharmaceutical formulation is a vaccine formulation (see paras. [0003] and [0004]).
As regards claim 58, Olivero discloses an anesthetic bandage that substantially anticipates Applicant’s presently claimed invention and inherently teaches a method of applying a topical medication.  More specifically, Olivero discloses a method of applying a topical medication (an anesthetic provided in pad 12, see the abstract and para. [0018], lines 1-6 ), comprising: providing a device (constituted by a bandage, see Figs. 1-4) comprising a barrier layer (constituted by flexible layer 10), wherein the barrier layer comprises an aperture and a first surface (the first surface being defined as the side containing adhesive 11 and pad 12, and an aperture formed in layer 10 and pad 12 when an injection is made through layers 10 and 12 into the underlying skin, see para. [0018], lines 15-17), wherein the aperture extends through the first surface (see para. [0018], lines 15-17); applying an amount of topical medication to an area of skin surface of an individual in need of treatment (the pad on the first surfaces contains an anesthetic); and affixing the device to a skin area of an individual in need of treatment with the first surface in contact with the skin area (see para. [0018], lines 10-15 and claim 12, lines 13-18). Olivero fails to disclose the device (bandage) is occlusive and the aperture is in the center of the device (bandage).  
As to the occlusive property, Royer teaches in its analogous disclosure of a method of applying a topical medication, providing an occlusive device (band aid see Figs 1-4), comprised of a protective material such as plastic, fabric or other material to shield the skin from germs, moisture or other substances that would interfere with wound healing, see para. [0026], lines 8-12, thereby being occlusive) comprising a barrier layer (10), wherein the barrier layer comprises a central aperture (opening 100) and a first surface (the lower/bottom surface 60), wherein the central aperture extends through the first surface (see para. [0027], which discloses that an opening is formed in the upper surface and that the opening extends completely through the band aid from such upper surface to the bottom surface); applying an amount of topical medication to area of skin of an individual in need of treatment (see para. [0028], lines 1-4); and affixing the occlusive device to a skin area of an individual in need of treatment with the first surface in contact with the skin area (para. [0026], lines 13-15).  
In view of Royer, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the instant invention to have modified Olivero such that that flexible layer (10) is constructed from occlusive material in order to shield the skin from germs, moisture or other substances when the anesthetic is being applied to the skin.
With respect to the location of the aperture, absent a critical teaching and/or a showing of unexpected derived from providing the aperture in the center of the device, the Office contends that the location is an obvious design choice which does not patentably distinguish Applicants’ invention from the prior art.  Further, Finke et al. in its analogous disclosure of a method of applying a topical medication, teaches providing a 
As regards claim 60, modified Olivero discloses the method of claim 58, further comprising the step of administering a pharmaceutical formulation through the central aperture by injection (a vaccine is administered by injection through the central opening formed through the device to the skin, see paras. [0003] and [0004]). 
 
Claims 53 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivero in view of Boyer and Finke et al. as applied to claim 50 above, and in further view of U.S. Patent Application Publication No. 2009/0060928 (“Bystryn”).
As regards claims 53 and 55, modified Olivero discloses the method of claim 50, except wherein the topical medication comprises an immunization enhancer or wherein the medication comprises a toll like receptor (TLR) agonist.  However, Bystryn teaches it is known to apply a topical medication in the form of an immunization enhancer such as a toll-like receptor agonist in order to increase immune response of the patient to a vaccine (see the abstract).
In view of Bystryn, it would have obvious to one having ordinary skill in the art before the effective time of filing the instant application to have modified the method of applying a topical medication to a treatment site on the skin of a user, as disclosed by .

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivero in view of Boyer,  Finke et al. and Bystryn as applied to claim 53 above, and in further view of U.S. Patent No. 2010/0104673 (“Tecco”) and Allison.
As regards claim 54, modified Olivero discloses the method of claim 53, but fails to disclose the topical medication comprises a squalene.  However, Tecco teaches it known to apply topically to a site of treatment, a therapeutically effective amount of a composition comprising an anti-inflammatory (see the abstract) for example, a squalene (see para. [0049], in order to reduce inflammation at the site of treatment.
Allison teaches use of squalene to improve a wide range of vaccines, that its use has mild side effects and evidence of efficacy in terms of immune response (see the abstract).
In view of both Tecco and Allison, it would have obvious to one having ordinary skill in the art before the effective time of filing date of the instant application to have modified the method of applying a topical medication to a treatment site on the skin of a user, as disclosed by modified Olivero, by additionally adding squalene to the topical treatment, in order to reduce inflammation at the treatment site and to increase immune response of the vaccine.

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer.
As regards claim 60, Royer discloses the method of claim 58, except wherein the fixed volume is from 25 uL to 4 mL.  However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective time of filing of the instant invention, to discover, through routine experimentation, the result effective variable of a fixed volume of topical medication in Royer such that it has a volume from 25 µL to 4mL, depending upon the weight of the patient and the size of the treatment area in need of pain alleviation.  

Claims 61 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer in view of U.S. Patent Application Publication No. 2009/0060928 (“Bystryn”).
As regards claims 61 and 63, Royer discloses the method of claim 58, except wherein the topical medication comprises an immunization enhancer or wherein the medication comprises a toll like receptor (TLR) agonist.  However, Bystryn teaches it is known to apply a topical medication in the form of an immunization enhancer such as a toll-like receptor agonist in order to increase immune response of the patient to a vaccine (see the abstract).
In view of Bystryn, it would have obvious to one having ordinary skill in the art before the effective time of filing the instant application to have modified the inherent method of Royer of applying a topical medication to a treatment site on the skin of a user by applying a topical medication comprising a topical medication in the form of an .

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer in view of U.S. Patent No. 2010/0104673 (“Tecco”).
As regards claim 62, Royer discloses the method of claim 58, but fails to disclose the topical medication comprises a squalene.  However, Tecco teaches it known to apply topically to a site of treatment, a therapeutically effective amount of a composition  comprising an anti-inflammatory (see the abstract) for example, a squalene (see para. [0049], in order to reduce inflammation at the site of treatment.
In view of Tecco, it would have obvious to one having ordinary skill in the art before the effective time of filing the instant application, to have modified the inherent method of Royer of applying a topical medication to a treatment site on the skin of a user by applying a topical medication comprising a squalene in order to reduce inflammation at the treatment site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0318139 (“Stavrou”) discloses a medical plaster that applies medication to a bandage using an applicator (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786